Citation Nr: 0611991	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for Meniere's syndrome.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of an 
injury to the left pectoralis.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970, from June 1973 to November 1976, and from November 1982 
to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision, an August 
2004 rating decision, and a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeals involving the evaluation of Meniere's syndrome 
and service connection for a back disorder are remanded to 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The medical evidence of record shows residuals of a left 
pectoralis injury and  arthritis are related to the veteran's 
military service.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, and 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

2.  A left pectoralis disorder was incurred in active 
military service.   38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Arthritis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

The granting of the service connection claims for arthritis 
and a left pectoralis disorder obviates the need for further 
development of these issues.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Therefore, the following discussion 
of the duty to notify and assist only addresses the PTSD 
claim.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  For the PTSD claim, the RO notified the 
veteran by letters dated in November 2003 and June 2005 that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his PTSD or to 
provide a properly executed release so that VA could request 
the records for him. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
PTSD claim.  Additionally, for the veteran's PTSD, which is 
an original compensation claim on appeal from the initial 
grant of service connection, the RO scheduled a VA 
examination for July 2004.  Despite notification sent to the 
veteran's address of record, the veteran failed to report to 
the examination.  See Evans v. Brown, 9 Vet. App. 273, 287 
(1996) (explaining the presumption of regularity in the 
administrative process).  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2005).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that this claim is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

The applicable criteria for evaluating PTSD is contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Assignment of a 30 
percent evaluation is warranted for PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as depressed mood; 
anxiety; suspiciousness; weekly or less often panic attacks; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, recent events.

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme and that it is 
appropriate for VA to consider factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

As noted earlier, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  The veteran failed 
to report for a PTSD examination in February 2004, and, 
consequently, the pertinent evidence in this case for rating 
the veteran's PTSD is limited to two private psychological 
evaluations conducted in 2003.  Although only five months 
apart, these two examination reports indicated a change of 
symptomatology in the veteran's service-connected PTSD.  As 
such, the February 2004 examination might have reconciled 
these findings.  However, as the veteran failed to report for 
the scheduled examination, the Board will proceed based on 
the evidence of record.  

A private medical record prepared by a psychologist and 
psychiatrist dated in April 2003, found the veteran was 
cooperative with a depressive demeanor, and was "quite well 
dressed, very clean and well groomed."  The veteran reported 
insomnia, flashbacks, and nightmares.  He stated that he 
spent "a good deal of time alone" because he did not want 
people to see him cry or observe him having a flashback, and 
because he did not feel he deserved to be with other people 
because of what he did in the service.  However, the 
examiners noted that if he was forced to be with other 
people, he tended to do so "very well," was "well 
behaved," and was a "likable fellow."  The examiners noted 
that the veteran was working "at least a full day of work" 
and engaged in some recreation.  On mental examination, the 
veteran was well oriented to description but there was no 
tangentiality in his general abstract.  He was alert, 
coherent, and completely aware of his environment.  His 
associations were logical and stream of mental activity was 
within normal limits.  Affect and mood revealed immense 
depressive features, with only slight, intermittent anxiety.  
Mental content revealed no psychotic avenues; however, the 
veteran was noted as highly compulsive.  His insight was 
noted as "extremely good," and his judgment was sound.  The 
April 2003 examiners noted that 

I would state that his work . . . is 
quite satisfactory if not excellent but 
only under the circumstances of him 
doing jobs on his on.  [W]ere he to be 
under the supervision from others, 
especially those who would be very 
critical, I feel that he would very 
easily [lose] his job because of 
difficulty following through with the 
task, severe problems with listening and 
of course the combination of difficulty 
with allowing others to enter into his 
nervous system and his social life along 
with his complete inability to govern 
his emotions even under ordinary types 
of stress.  

The September 2003 examination prepared by two psychologists 
included a GAF score of 40.  The veteran reported 
experiencing flashbacks, insomnia, poor appetite, and panic 
attacks "several times per week."  After an extensive 
clinical interview, the examiners assessed the veteran as 
having a profound reclusive lifestyle, a self-imposed lack of 
community and or familial support, and severe difficulty with 
survivor guilt.  Although the veteran reported that he 
continued to work, the examiner determined under further 
questioning that the work was simply a means of masking 
severe symptomatology.  The examiner explained that 

[W]ere this individual to attempt much 
less maintain any other type of gainful 
employment (that would unquestionably 
put him with other people,) I feel that 
he would fail fairly miserably based on 
the following factors: For one thing 
this man's concentration while at least 
manageable at this point, is still beset 
by immediate recall difficulty that he 
himself admits is present and must be 
fortified by "writing everything 
down."  Furthermore, I feel that his 
reclusive behavior would annoy if not 
anger many other coworkers and 
supervisors to the point where they 
simply wouldn't adjust to this 
gentleman's difficulties.  His cardinal 
feature however, is his inability to 
control his emotions under ordinary 
stress  . . . It will be recalled that 
the man hardly sleeps and that his 
fatigue and avoidance tactics resemble 
that of the picturesque alcoholic that 
comes out of the bar in an intoxicated 
manner and refuses to talk to anybody. . 
. .

Applying the criteria for rating PTSD to the facts of the 
case, the medical evidence shows a constellation of 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating.  38 C.F.R. § 4.7 
(2005).  However, this evidence does not indicate 
symptomatology consistent with a 70 percent evaluation, such 
as obsessional rituals which interfere with routine 
activities, near continuous panic or depression affecting the 
ability to function independently, neglect of personal 
appearance and hygiene, impaired impulse control, and spatial 
disorientation.  Accordingly, the assignment of an initial 50 
evaluation is warranted, and a higher evaluation is not 
warranted for any time thereafter.

Moreover, the Board finds no evidence of an exceptional 
disability picture to warrant a rating in excess of 50 
percent.  See 38 C.F.R. § 3.321 (2005).  The veteran has not 
required hospitalization due to this service-connected 
disability, there is no evidence that he is currently 
receiving treatment for this disability, nor is he taking 
medication.  Id.  Additionally, marked interference with his 
employment has not been shown.  Accordingly, the RO's failure 
to consider or to document its consideration of this section 
was not prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Arthritis, Residuals of Left Pectoralis Injury

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The medical evidence shows the veteran currently has 
arthritis of the knees, as well as scar tissue at the left 
pectoralis from a partial muscle excision.  The evidentiary 
record also shows that these disabilities are related to 
service.  The service medical records reflect that in 
December 1968 the veteran sustained a knee injury and that 
the examiner suspected that the veteran had loose cartilage 
and damaged meniscus.  The service medical records also show 
that in March 1967 the veteran was seen for complaints of an 
"aching right chest."  A physical examination revealed that 
the veteran had an assymetrical chest, with the right side 
"quite prominent, and the left with normal tenderness along 
the costosternal junction of the second to fifth ribs.  The 
impression was costochondritis.  An April 1967 entry 
indicates that the veteran's chest was "about the same."  
In September 2003, a treating physician rendered the 
uncontroverted opinion that the veteran's knee arthritis and 
pectoralis excision were the result of the veteran's active 
service.  Therefore, affording the benefit of the doubt to 
the veteran, service connection is warranted.


ORDER

Entitlement to an initial evaluation of 50 percent, and no 
higher, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for residuals of an injury 
to the left pectoralis is granted.

Entitlement to service connection for arthritis is granted.

REMAND

I.  Back Disorder

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  In this case, VA conducted a spine disorder 
examination in February 2004 to determine the etiology of any 
back disorder found.  However, the Board does not find this 
examination to be adequate for appellate purposes as the 
veteran's medical records were not available for review.  See 
Littke v. Derwinski, 1 Vet.App. 90, 93 (1990); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As such, all 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  In 
West v. Brown, 7 Vet. App. 70 (1994), the Court clearly 
indicated that the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians.  

II.  Meniere's Syndrome

In June 2003, service connection for hearing loss and 
tinnitus was granted.  In August 2004, service connection for 
dizziness was granted.  In March 2005, service connection for 
Meniere's syndrome was granted and an initial evaluation of 
30 percent was assigned.  Also at that time, the 10 percent 
evaluation for tinnitus, as well as the noncompensable 
evaluations for hearing loss and dizziness, were 
discontinued, based on the criteria for rating Meniere's 
syndrome.  The RO determined a higher overall evaluation of 
30 percent was available under Diagnostic Code 6205, rather 
than lower, separate ratings for vertigo, hearing loss, and 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, Note 
(2005).  This determination, however, was made without 
competent evidence of the current severity of the veteran's 
hearing loss.  Although a VA ear disease examination was 
conducted in February 2004, audiological testing was not 
performed at that time or at any time since.  In fact, VA has 
never tested the veteran's hearing loss; service connection 
for hearing loss was granted based on private audiological 
testing conducted in April 2003.  VA audiology examination is 
necessary in this case to allow for proper evaluation of the 
veteran's Meniere's syndrome.

Accordingly, this case is remanded for the following actions:

1.  Make arrangements to obtain an 
addendum to the February 2004 VA spine 
examination report.  The claims file must 
be made available to the examiner that 
conducted the February 2004 examination.  
Following a review of the claims file, the 
examiner must provide an opinion as to 
whether any current back disorder found is 
related to his military service.  If the 
examiner that conducted the February 2004 
examination is not available, the RO must 
provide the claims file to another 
examiner to provide an opinion as to 
whether any current back disorder is 
related to his military service.  The need 
for re-examination to render such an 
opinion is left to the discretion of the 
reviewing examiner.  A rationale for any 
opinion expressed must be provided.  The 
report prepared must be typed.

2.  Make arrangements for the veteran to 
be afforded an examination to determine 
the current severity of his bilateral 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
The testing to determine the current 
severity of the veteran's hearing loss 
must include the use of controlled speech 
discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  The examiner must review 
the results of any testing prior to 
completion of the report.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal.  If these issues continue to be 
denied, the veteran and his representative 
must be provided a Supplemental Statement 
of the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


